UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

_________________________________
                                 )
ERNEST HUNTER, et al.,           )
                                 )
                    Plaintiffs, )
                                 )
              v.                 ) Civil Action No. 09-697 (EGS)
                                 )
WASHINGTON METROPOLITAN AREA     )
TRANSIT AUTHORITY, et al.,       )
                                 )
                    Defendants. )
_________________________________)

                         MEMORANDUM OPINION

     Pending before the Court is a motion to transfer venue filed

by the Washington Metropolitan Area Transit Authority (“WMATA”).

Upon consideration of the motion, the response and reply thereto,

the applicable law, and for the reasons stated below, the Court

GRANTS WMATA’s Motion to Transfer Venue.      This case shall be

transferred to the United States District Court for the District

of Maryland (“District of Maryland”).

I.   BACKGROUND

     This case involves an action for damages stemming from an

automobile accident that occurred in Landover Hills, Maryland on

November 26, 2007.    Plaintiffs Ernest and Florence Hunter allege

that they were severely injured when their car was struck by a

WMATA Metrobus driven by WMATA employee Sidney Davis (“Davis”).

See Compl. ¶¶ 6-8.    Plaintiffs, who are both residents of

Maryland, filed an action in this Court on April 16, 2009,
asserting claims of negligence, infliction of emotional distress,

vicarious liability, and punitive damages against WMATA and

Davis.1   See generally Compl.   On May 14, 2009, WMATA filed its

motion to transfer the action to the District of Maryland, which

plaintiffs oppose.

II.   STANDARD OF REVIEW

      The federal venue transfer statute provides that “[f]or the

convenience of parties and witnesses, in the interest of justice,

a district court may transfer any civil action to any other

district or division where it might have been brought.”     28

U.S.C. § 1404(a).    The district court has discretion to

adjudicate motions to transfer according to an “‘individualized

case-by-case consideration of convenience and fairness.’”

Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988)

(quoting Van Dusen v. Barrack, 376 U.S. 612, 622 (1964)).        The

moving party - in this case, WMATA - bears the burden of

establishing that transfer of the action is proper.     Devaughn v.

Inphonic, Inc., 403 F. Supp. 2d 68, 71 (D.D.C. 2005).

      The defendant must make two showings to justify transfer.

First, the defendant must establish that the plaintiff could have



      1
          In its motion to transfer venue, WMATA asserts that
“Defendant Davis is immune from suit pursuant to D.C. Code § 9-
1107.01(80),” and argues that “Plaintiffs’ claims against
Defendant Davis must be dismissed.” Def.’s Mot. to Transfer at
2. Because this Court is transferring the action, however, it
need not reach that issue.

                                  2
brought suit in the proposed transferee district.      Id. at 71-72;

Trout Unlimited v. United States Dep’t of Agric., 944 F. Supp.

13, 16 (D.D.C. 1996).   Second, the defendant must demonstrate

that considerations of convenience and the interests of justice

weigh in favor of the transfer.       Devaughn, 403 F. Supp. 2d at 72;

Trout Unlimited, 944 F. Supp. at 16.

III. DISCUSSION

     A.   THE CASE COULD HAVE BEEN BROUGHT IN THE DISTRICT OF
          MARYLAND

     Before the Court transfers an action to another venue, the

defendant must show that the plaintiff could have brought the

action in the proposed transferee district.      Devaughn, 403 F.

Supp. 2d at 72 (citing Van Dusen, 376 U.S. at 622).      Venue in

this case is founded upon Section 81 of the WMATA Compact, Compl.

¶ 1, which vests original jurisdiction in all federal courts to

hear actions brought against WMATA.      See D.C. Code § 9-

1107.01(81) (2009) (“The United States District Courts shall have

original jurisdiction . . . of all actions brought by or against

[WMATA]. . . .”).   Accordingly, this action could have been

brought in the District of Maryland.2




     2
          Plaintiffs do not contest that venue is proper in the
District of Maryland. See Pls.’ Opp’n Br. at 2 (“Plaintiffs
concede that this action could have been brought in the Maryland
federal court in Greenbelt . . . .”).

                                  3
     B.   THE BALANCE OF PRIVATE AND PUBLIC INTERESTS FAVORS
          TRANSFER

     In determining whether considerations of convenience and the

interests of justice support transfer, the Court weighs a number

of private-interest and public-interest factors.   See Devaughn,

403 F. Supp. 2d at 72.   In this case, those factors weigh in

favor of transfer.

          1.    Private-Interest Factors

     The private-interest considerations the Court looks to when

deciding whether to transfer a case include: “‘(1) the

plaintiff’s choice of forum; (2) the defendant’s choice of forum;

(3) where the claim arose; (4) the convenience of the parties;

(5) the convenience of witnesses, particularly if important

witnesses may actually be unavailable to give live trial

testimony in one of the districts; and (6) the ease of access to

sources of proof.’”   Greene v. Nat’l Head Start Assoc., 610 F.

Supp. 2d 72, 74-75 (D.D.C. 2009) (quoting Demery v. Montgomery

County, 602 F. Supp. 2d 206, 210 (D.D.C. 2009)).

     With regard to the first factor, the Court typically accords

“substantial deference” to a plaintiff’s choice of forum.

Reiffin v. Microsoft Corp., 104 F. Supp. 2d 48, 52 (D.D.C. 2000).

“However, when a plaintiff is not a resident of the forum and

‘most of the relevant events occurred elsewhere,’ this deference

is weakened.”   Greene, 610 F. Supp. 2d at 75 (quoting Aftab v.



                                 4
Gonzalez, 597 F. Supp. 2d 76, 80 (D.D.C. 2009)); see, e.g.,

Hunter v. Johanns, 517 F. Supp. 2d 340, 344 (D.D.C. 2007)

(explaining that the “strong presumption” against disturbing a

plaintiff’s choice of forum is diminished “when the forum is not

plaintiff’s home forum” and “the relevant events occurred

elsewhere”).   Plaintiffs in this case are not residents of the

District of Columbia; they are both residents of Maryland.

Compl. ¶¶ 2-3.   Although plaintiffs work in the District of

Columbia, the District of Columbia is not their “home forum.”

Hunter, 517 F. Supp. 2d at 344.   Nor did any of the events

alleged in the complaint occur in the District of Columbia.    The

collision - and plaintiffs’ resulting injuries - occurred at the

intersection of Annapolis Road and Cooper Lane in Landover Hills,

Maryland.   Compl. ¶ 8.   Consequently, because plaintiffs are not

residents of the District of Columbia and their claims do not

arise from events that occurred in the District of Columbia, the

Court affords less deference to plaintiffs’ choice of forum.

     Next, the Court considers the defendant’s choice of forum.

While defendant’s principal place of business is in the District

of Columbia, “[i]t conducts its business as a common carrier

. . . in the District of Columbia, Maryland and Virginia.”

Compl. at 4.   More relevant to defendant’s choice of forum,

however, is the fact that “the events material to the

plaintiff[s’] action occurred in Maryland,” and “substantially


                                  5
all of the documents and witnesses are located in Maryland.”

Brannen v. Nat’l R.R. Passenger, Corp., 403 F. Supp. 2d 89, 93

(D.D.C. 2005).   Accordingly, defendant’s choice of forum weighs

slightly in favor of transfer.

     As to the third factor - where the claims arose - as

previously noted, the collision occurred in Landover Hills,

Maryland.   “As this is a personal injury claim, the material

events that constitute the factual predicate for the

plaintiff[s’] claims occurred in Maryland.”    Id. (internal

quotation omitted); see also Pls.’ Opp’n Br. at 2 (“Plaintiffs

acknowledge that the defendant’s negligence occurred in Landover

Hills, Maryland.”).   This factor, therefore, also weighs in favor

of transfer.

     As to the convenience of the parties, “the court notes that

the District of Columbia and the District of Maryland are in

close proximity, thereby minimizing any inconvenience to the

parties.”   Brannen, 403 F. Supp. 2d at 94.   While plaintiffs

assert that the District of Columbia is more convenient because

they work in the District of Columbia, Pls.’ Opp’n Br. at 2, the

Court finds this argument to be unpersuasive given that

plaintiffs both live in Maryland.3   WMATA has likewise failed to


     3
          Plaintiffs also argue that the District of Columbia is
more convenient because both parties’ counsel are located in the
District of Columbia. This Court has previously recognized that
the presence of counsel carries little, if any, weight in the
venue determination. See McClamrock v. Eli Lilly & Co., 267 F.

                                 6
make a persuasive showing on this factor, as WMATA has offices in

both the District of Columbia and Maryland.   Therefore, the Court

finds this factor to be neutral.

     Fifth, with regard to the convenience of the witnesses, the

Court considers “the availability of compulsory process to

command the attendance of unwilling witnesses, and the cost of

obtaining the attendance of willing witnesses.”   Reiffin, 104 F.

Supp. 2d at 53.   Plaintiff has identified only one witness who

resides in the District of Columbia - Davis, the WMATA bus driver

involved in the collision.   All of the other potential witnesses

- including the Maryland State police officer and the Maryland

emergency technicians that responded to the scene of the

accident, as well as plaintiffs’ medical care providers - appear

to be located in Maryland.   Neither side, however, has argued

that any of these witnesses is unavailable or otherwise unwilling

to testify.   Regardless, given the close proximity of the two

courthouses, see Pls.’ Opp’n Br. at 4 (noting that the Maryland

Greenbelt courthouse is located 13.5 miles from this Court), it

is unlikely that any of the potential witnesses to this action

would be outside the subpoena power of either Court.   See Fed. R.

Civ. P. 45(b)(2)(B) (permitting subpoenas to be served on

individuals within 100 miles of the place specified for a



Supp. 2d 33, 40-41 (D.D.C. 2003); Armco Steel Co. v. CSX Corp.,
790 F. Supp. 311, 324 (D.D.C. 1991).

                                   7
deposition, hearing, or trial).   Nor has either party produced

any evidence that one forum would be more expensive for witnesses

than the other forum.    Consequently, this factor is also neutral

in the Court’s analysis.

     The final private-interest factor the Court considers is the

access to proof.   Defendant argues that access to proof would be

easier if the case were transferred to the District of Maryland

because plaintiffs’ medical records are located at Prince

Georges’ County Hospital and Southern Maryland Hospital.    Def.’s

Mot. to Transfer at 8.   Plaintiffs do not contest this fact, but

argue that defendant has failed to demonstrate that it would be

more difficult to locate or obtain the records if this case were

not transferred.   This Court agrees.   This factor therefore is

neutral or weighs very slightly in favor of transfer.

          2.   Public-Interest Factors

     Having concluded that plaintiffs’ choice of forum is

entitled to less deference and that other private-interest

factors are neutral or favor transfer to the District of

Maryland, the Court now turns to the public-interest factors.

The public-interest considerations include:    (1) the transferee’s

familiarity with the governing laws; (2) the relative congestion

of the calendars of the potential transferee and transferor

courts; and (3) the local interest in deciding local




                                  8
controversies at home.   Devaughn, 403 F. Supp. 2d at 72.    These

factors weigh heavily in favor of transfer.

     With regard to the transferee’s familiarity with the

governing laws, “the public interest is ‘best served by having a

case decided by the federal court in the state whose laws govern

the interests at stake.’”   Brannen, 403 F. Supp. 2d at 95

(quoting Trout Unlimited, 944 F. Supp. at 19); see also Green,

610 F. Supp. 2d at 76 (citing cases).     The parties agree that the

laws of Maryland will apply to the facts of this case.      See

Def.’s Mot. to Transfer at 9; Pls.’ Opp’n Br. at 5.    While this

Court is certainly capable of applying Maryland negligence law,

see Pls.’ Opp’n Br. at 5, “[t]he District of Maryland is surely

more familiar than this court with the application of Maryland

law.”   Brannen, 403 F. Supp. 2d at 95.    Accordingly, both the

public interest and judicial economy would be served by

transferring the case to the District of Maryland.

     Relative docket congestion and potential speed of resolution

in the transferor and transferee courts are also relevant factors

to consider.   See Trout Unlimited, 944 F. Supp. at 19.    While it

appears that “the courts of Maryland are as congested as those of

the District of Columbia,” Def.’s Mot. to Transfer at 9, it does

not appear that a transfer to the District of Maryland would lead

to any unnecessary delay.   No discovery has been undertaken and




                                 9
no dispositive motions have been filed in this Court.    This

factor is therefore neutral.

      Finally, the Court finds that the local-interest factor

weighs in favor of transferring the case.    Plaintiffs are

Maryland residents who were injured while driving in Maryland.

Although defendant WMATA serves residents in both Maryland and

the District of Columbia, the accident lacks any meaningful

connection to the District of Columbia.     See Brannen, 403 F.

Supp. 2d at 96 (concluding that an Amtrak derailment that

occurred in Maryland - while plaintiff was traveling en route

from Chicago, Illinois to Washington, D.C. - lacked any

meaningful connection to the District of Columbia).    The

interests of justice would therefore be served by transferring

this case to permit Maryland jurors to apply Maryland community

standards in resolving this Maryland-based action.

IV.   CONCLUSION

      Having balanced plaintiffs’ choice of forum in the District

of Columbia against the relevant private-interest and public-

interest factors, the Court concludes that the balance of private

and public interests weighs in favor of transfer of this action

to the District of Maryland.   Accordingly, for the foregoing

reasons, the Court GRANTS defendant’s motion to transfer.       An

appropriate Order accompanies this Memorandum Opinion.




                                10
Signed:   EMMET G. SULLIVAN
          United States District Judge
          August 4, 2009




                               11